394 F.2d 513
Hubert James PUTT, Appellant,v.Ramsey CLARK, Attorney General of the United States et al., Appellees.
No. 25503.
United States Court of Appeals Fifth Circuit.
May 16, 1968.
As Corrected June 18, 1968.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
Hubert James Putt, Springfield, Mo., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellees.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
In a well considered opinion, the trial court denied appellant relief on his suits for injunction against alleged improper practices, obtaining in the jails within the judicial district in which federal prisoners were being held prior to trial. Although appellant also alleged grounds for relief under Section 2255, the trial court separated the injunction proceedings from the Section 2255 petition. Therefore, only the order on the denial of the injunctive relief is before us for consideration.


2
For the reasons sufficiently set forth in the trial court's opinion, this judgment is AFFIRMED.